PER CURIAM.
Eugene Horton appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Horton was sentenced on December 30, 1996, for crimes he alleges occurred after October 1, 1995. The trial court denied Horton’s claim finding that because Horton’s crimes occurred between August 10, 1995, and October 1, 1995, the 1994 guidelines had been used to sentence Horton. However, the trial court failed to attach any record evidence to substantiate this conclusion. Therefore, we reverse and remand this matter to the tidal court for attachment of those portions of the record which justify its conclusion or for an evidentiary hearing. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000). Reversed and remanded for further proceedings in accordance with this opinion.
BLUE, A.C.J., and STRINGER and DAVIS, JJ., Concur.